                  Case 18-12808   Doc 6-1   Filed 12/13/18   Page 1 of 29



                                      EXHIBIT A

                                    Fund Prospectus




DOCS_SF:98216.7
                                   Case 18-12808                Doc 6-1          Filed 12/13/18              Page 2 of 29


                                                            Prospectus

                                                                                                                            June 30, 2018

The information contained herein relates to all classes of the Fund’s Shares, as listed below, unless otherwise noted.

Share Class | Ticker                            Institutional | UTIXX                             Service | TISXX




Federated U.S. Treasury Cash Reserves
A Portfolio of Money Market Obligations Trust


A money market mutual fund seeking current income consistent with stability of principal and liquidity by investing in a portfolio of
U.S. Treasury securities maturing in 397 days or less that pay interest exempt from state personal income tax.
As with all mutual funds, the Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed
upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense.




                                   Not FDIC Insured ▪ May Lose Value ▪ No Bank Guarantee
                                   Case 18-12808               Doc 6-1        Filed 12/13/18              Page 3 of 29
 IMPORTANT INFORMATION REGARDING THE FEDERATED FUNDS
SUPPLEMENT TO CURRENT PROSPECTUSES AND/OR STATEMENTS OF ADDITIONAL INFORMATION

Effective October 31, 2018, please delete the post office and street addresses listed for The Federated Funds and/or State Street Bank
and Trust Company and replace with the following:

                                                P.O. Box 219318                     430 W 7th Street
                                                Kansas City, MO 64121-9318          Suite 219318
                                                                                    Kansas City, MO 64105-1407


The Federated Funds include all of the following registrants (including any of their portfolios and/or share classes):

FEDERATED ADVISER SERIES                                                         FEDERATED INSURANCE SERIES
Federated MDT Large Cap Value Fund                                               Federated Fund For U.S. Government Securities II
                                                                                 Federated High Income Bond Fund II
FEDERATED EQUITY FUNDS                                                           Federated Kaufmann Fund II
Federated Absolute Return Fund                                                   Federated Managed Volatility Fund II
Federated Clover Small Value Fund                                                Federated Government Money Fund II
Federated Global Strategic Value Dividend Fund                                   Federated Quality Bond Fund II
Federated International Strategic Value Dividend Fund
Federated Kaufmann Fund                                                          FEDERATED INTERNATIONAL SERIES, INC.
Federated Kaufmann Large Cap Fund                                                Federated Global Total Return Bond Fund
Federated Kaufmann Small Cap Fund
Federated MDT Mid Cap Growth Fund                                                FEDERATED INVESTMENT SERIES FUNDS, INC.
Federated Prudent Bear Fund                                                      Federated Bond Fund
Federated Strategic Value Dividend Fund
                                                                                 FEDERATED MANAGED POOL SERIES
FEDERATED EQUITY INCOME FUND, INC.                                               Federated Corporate Bond Strategy Portfolio
                                                                                 Federated High Yield Strategy Portfolio
FEDERATED FIXED INCOME SECURITIES, INC.                                          Federated International Bond Strategy Portfolio
Federated Strategic Income Fund                                                  Federated International Dividend Strategy Portfolio
Federated Municipal Ultrashort Fund                                              Federated Mortgage Strategy Portfolio

FEDERATED GLOBAL ALLOCATION FUND                                                 FEDERATED MDT SERIES
                                                                                 Federated MDT All Cap Core Fund
FEDERATED GOVERNMENT INCOME SECURITIES, INC.                                     Federated MDT Balanced Fund
                                                                                 Federated MDT Large Cap Growth Fund
FEDERATED GOVERNMENT INCOME TRUST                                                Federated MDT Small Cap Core Fund
                                                                                 Federated MDT Small Cap Growth Fund
FEDERATED HIGH INCOME BOND FUND, INC.
                                                                                 FEDERATED MUNICIPAL BOND FUND, INC.
FEDERATED HIGH YIELD TRUST
Federated High Yield Trust                                                       FEDERATED PROJECT AND TRADE FINANCE TENDER FUND
Federated Equity Advantage Fund
                                                                                 FEDERATED SHORT-INTERMEDIATE DURATION MUNICIPAL TRUST
FEDERATED INCOME SECURITIES TRUST
Federated Capital Income Fund                                                    FEDERATED TOTAL RETURN GOVERNMENT BOND FUND
Federated Floating Rate Strategic Income Fund
Federated Fund For U.S. Government Securities                                    FEDERATED TOTAL RETURN SERIES, INC.
Federated Intermediate Corporate Bond Fund                                       Federated Mortgage Fund
Federated Muni And Stock Advantage Fund                                          Federated Total Return Bond Fund
Federated Real Return Bond Fund                                                  Federated Ultrashort Bond Fund
Federated Short-Term Income Fund
                                                                                 FEDERATED U.S. GOVERNMENT SECURITIES FUND: 1-3 YEARS
FEDERATED INDEX TRUST
Federated Max-Cap Index Fund                                                     FEDERATED U.S. GOVERNMENT SECURITIES FUND: 2-5 YEARS
Federated Mid-Cap Index Fund
                                                                                 FEDERATED WORLD INVESTMENT SERIES, INC.
FEDERATED INSTITUTIONAL TRUST                                                    Federated Emerging Market Debt Fund
Federated Government Ultrashort Duration Fund                                    Federated International Leaders Fund
Federated Institutional High Yield Bond Fund                                     Federated International Small-Mid Company Fund

                                                                                 INTERMEDIATE MUNICIPAL TRUST
                                                                                 Federated Intermediate Municipal Trust
                                  Case 18-12808                Doc 6-1        Filed 12/13/18             Page 4 of 29
The Federated Funds include all of the following registrants (including any of their portfolios and/or share classes):

MONEY MARKET OBLIGATIONS TRUST                                                   FEDERATED CORE TRUST
Federated California Municipal Cash Trust                                        Federated Bank Load Core Fund
Federated Capital Reserves Fund                                                  Emerging Markets Core Fund
Federated Georgia Municipal Cash Trust                                           Federated Mortgage Core Portfolio
Federated Government Reserves Fund                                               High Yield Bond Portfolio
Federated Government Obligations Fund
Federated Government Obligations Tax-Managed Fund                                FEDERATED CORE TRUST III
Federated Institutional Money Market Management                                  Federated Project And Trade Finance Core Fund
Federated Institutional Prime Obligations Fund
Federated Institutional Prime Value Obligations Fund
Federated Institutional Tax-Free Cash Trust
Federated Massachusetts Municipal Cash Trust
Federated Municipal Obligations Fund
Federated New York Municipal Cash Trust
Federated Pennsylvania Municipal Cash Trust
Federated Prime Cash Obligations Fund
Federated Tax-Free Obligations Fund
Federated Treasury Obligations Fund
Federated Trust For U.S. Treasury Obligations
Federated U.S. Treasury Cash Reserves
Federated Virginia Municipal Cash Trust

                                                                                                                                 October 26, 2018




   ederated
Federated Investors Funds
4000 Ericsson Drive
Warrendale, PA 15086-7561
Contact us at FederatedInvestors.com
or call 1-800-341-7400.
Federated Securities Corp., Distributor
Q454493 (10/18)
Federated is a registered trademark of Federated Investors, Inc.
2018 ©Federated Investors, Inc.
                                                       Case 18-12808                                             Doc 6-1                          Filed 12/13/18                                        Page 5 of 29
CONTENTS
Fund Summary Information – Institutional Shares. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           1
Fund Summary Information – Service Shares . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      5
What are the Fund’s Investment Strategies? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     9
What are the Fund’s Principal Investments?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    9
What are the Specific Risks of Investing in the Fund? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               10
What Do Shares Cost? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        11
How is the Fund Sold? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       11
Payments to Financial Intermediaries . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          11
How to Purchase Shares . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          13
How to Redeem and Exchange Shares. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                14
Security and Privacy Protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 18
Account and Share Information. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    18
Who Manages the Fund? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             20
Financial Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   20
Appendix A: Hypothetical Investment and Expense Information. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                23
                                                          Case 18-12808                                               Doc 6-1                             Filed 12/13/18                                          Page 6 of 29
Fund Summary Information – Institutional Shares
Federated U.S. Treasury Cash Reserves (the “Fund”)

R ISK/ R ETU R N SU M MARY: I NVESTM E NT OBJ ECTIVE
   The Fund is a money market fund that seeks to maintain a stable net asset value (NAV) of $1.00 per Share. The Fund’s
investment objective is current income consistent with stability of principal and liquidity.
R ISK/ R ETU R N SU M MARY: FE ES AN D EXPE NSES
      This table describes the fees and expenses that you may pay if you buy and hold Institutional Shares (IS) of the Fund.
Shareholder Fees (fees paid directly from your investment)                                                                                                                                                                                                                                                IS
Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            None
Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                            None
Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                             None
Redemption Fee (as a percentage of amount redeemed, if applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         None
Exchange Fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    None


Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment)
Management Fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        0.20%
Distribution (12b-1) Fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           None
Other Expenses1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     0.09%
Total Annual Fund Operating Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          0.29%
                                                                                  1,2
Fee Waivers and/or Expense Reimbursements                                               ............................................................................................................                                                                                                    (0.09)%
Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                              0.20%


1 The IS class of the Fund may incur or charge shareholder services/account administration fees of up to a maximum amount of 0.25%. No such fees are currently
  incurred or charged by the IS class of the Fund. The IS class of the Fund will not incur or charge such a shareholder services/account administration fee until such time
  as approved by the Fund’s Board of Trustees (“Trustees”).
2 The Adviser and certain of its affiliates on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual
  fund operating expenses (excluding acquired fund fees and expenses, extraordinary expenses, interest expense, and proxy-related expenses paid by the Fund, if any)
  paid by the Fund’s IS Class (after the voluntary waivers and/or reimbursements) will not exceed 0.20% (the “Fee Limit”) up to but not including the later of (the
  “Termination Date”): (a) July 1, 2019; or (b) the date of the Fund’s next effective Prospectus. While the Adviser and its affiliates currently do not anticipate terminating or
  increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with
  the agreement of the Trustees.

Example
  This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other
mutual funds.
  The Example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the
end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating
expenses are as shown in the table above and remain the same. Although your actual costs and returns may be higher or
lower, based on these assumptions your costs would be:

1 Year                                                                                                                                                                                                                                                                                                    $ 30
3 Years                                                                                                                                                                                                                                                                                                   $ 93
5 Years                                                                                                                                                                                                                                                                                                   $163
10 Years                                                                                                                                                                                                                                                                                                  $368


R ISK/ R ETU R N SU M MARY: I NVESTM E NTS, R ISKS AN D PE R FOR MANCE

What are the Fund’s Main Investment Strategies?
   The Fund invests in a portfolio of U.S. Treasury securities maturing in 397 days or less that pay interest exempt from state
personal income tax. The Fund may also hold cash. The Fund may temporarily depart from its principal investment
strategies for defensive purposes.
   In pursuing its investment objective and implementing its investment strategies, the Fund will comply with Rule 2a-7
under the Investment Company Act of 1940 (“Rule 2a-7”).



                                                                                                                                                          1
                        Case 18-12808            Doc 6-1        Filed 12/13/18          Page 7 of 29
   The Fund will operate as a “government money market fund,” as such term is defined in or interpreted under Rule 2a-7
under the Investment Company Act of 1940, as amended (the “1940 Act”). “Government money market funds” are
required to invest at least 99.5% of their total assets in: (i) cash; (ii) securities issued or guaranteed by the United States or
certain U.S. government agencies or instrumentalities; and/or (iii) repurchase agreements that are collateralized fully.
Government money market funds are exempt from requirements that permit money market funds to impose a liquidity fee
and/or temporary redemption gates.
   The Fund has not elected to be subject to the liquidity fees and gates requirement at this time.
   The Fund will invest its assets so that at least 80% of its net assets (plus any borrowings for investment purposes) are
invested in U.S. Treasury investments. The Fund will notify shareholders at least 60 days in advance of any change in its
investment policy that would enable the Fund to invest, under normal circumstances, less than 80% of its net assets (plus any
borrowings for investment purposes) in U.S. Treasury investments.
What are the Main Risks of Investing in the Fund?
   All mutual funds take investment risks. Therefore, even though the Fund is a money market fund that seeks to maintain a
stable NAV, it is possible to lose money by investing in the Fund. The primary factors that may negatively impact the
Fund’s ability to maintain a stable NAV, delay the payment of redemptions by the Fund, or reduce the Fund’s daily
dividends include:
Ⅲ Interest Rate Risk. Prices of fixed-income securities generally fall when interest rates rise. Recent and potential future
   changes in monetary policy made by central banks and/or their governments are likely to affect the level of interest rates.
Ⅲ Risk Related to the Economy. The value of the Fund’s portfolio may decline in tandem with a drop in the overall
   value of the markets in which the Fund invests and/or other markets. Economic, political and financial conditions, or
   industry or economic trends and developments, may, from time to time, and for varying periods of time, cause the Fund
   to experience volatility, illiquidity, shareholder redemptions, or other potentially adverse effects.
Ⅲ Risk Associated with Investing Share Purchase Proceeds. On days during which there are net purchases of Fund
   Shares, the Fund must invest the proceeds at prevailing market yields or hold cash. If the Fund holds cash, or if the yield of
   the securities purchased is less than that of the securities already in the portfolio, the Fund’s yield will likely decrease.
   Conversely, net purchases on days on which short-term yields rise will likely cause the Fund’s yield to increase. In the
   event of significant changes in short-term yields or significant net purchases, the Fund retains the discretion to close to
   new investments. However, the Fund is not required to close, and no assurance can be given that this will be done in any
   given circumstance.
Ⅲ Risk Associated with use of Amortized Cost. In the unlikely event that the Fund’s Board of Trustees (“Board”)
   were to determine, pursuant to Rule 2a-7, that the extent of the deviation between the Fund’s amortized cost per Share
   and its market-based NAV per Share may result in material dilution or other unfair results to shareholders, the Board will
   cause the Fund to take such action as it deems appropriate to eliminate or reduce to the extent practicable such dilution
   or unfair results.
Ⅲ Additional Factors Affecting Yield. There is no guarantee that the Fund will provide a certain level of income or that
   any such income will exceed the rate of inflation. Further, the Fund’s yield will vary.
Ⅲ Technology Risk. The Adviser uses various technologies in managing the Fund, consistent with its investment
   objective(s) and strategy described in this Prospectus. For example, proprietary and third-party data and systems are
   utilized to support decision making for the Fund. Data imprecision, software or other technology malfunctions,
   programming inaccuracies and similar circumstances may impair the performance of these systems, which may negatively
   affect Fund performance.

   You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at
$1.00 per share, it cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal
Deposit Insurance Corporation or any other government agency. The Fund’s sponsor has no legal obligation to provide
financial support to the Fund, and you should not expect that the sponsor will provide financial support to the Fund at
any time.




                                                                2
                               Case 18-12808                      Doc 6-1         Filed 12/13/18                 Page 8 of 29
PE R FOR MANCE: BAR CHART AN D TAB LE

Risk/Return Bar Chart
   The bar chart and performance table below reflect historical performance data for the Fund and are intended to help you
analyze the Fund’s investment risks in light of its historical returns. The bar chart shows the variability of the Fund’s IS class
total returns on a calendar year-by-year basis. The Average Annual Total Return Table shows returns averaged over the stated
periods. The Fund’s performance will fluctuate, and past performance (before and after taxes) is not necessarily an indication of future
results. Updated performance information for the Fund is available under the “Products” section at FederatedInvestors.com
or by calling 1-800-341-7400.

                                   Federated U.S. Treasury Cash Reserves - IS Class
                              2%


                                      1.48%

                              1%

                                                                                                                                 0.70%


                                                0.02%     0.00%     0.00%     0.00%     0.00%     0.00%      0.00%     0.18%
                              0%
                                      2008      2009      2010      2011      2012      2013      2014       2015      2016      2017

The Fund’s IS class total return for the three-month period from January 1, 2018 to March 31, 2018, was 0.30%.
Within the period shown in the bar chart, the Fund’s IS class highest quarterly return was 0.61% (quarter ended March 31, 2008). Its lowest quarterly return was 0.00%
(quarter ended December 31, 2015).

Average Annual Total Return Table
  The following table represents the Fund’s IS class Average Annual Total Returns for the calendar period ended
December 31, 2017.
Calendar Period                                                                                                                                                   Fund
1 Year                                                                                                                                                           0.70%
5 Years                                                                                                                                                          0.18%
10 Years                                                                                                                                                         0.24%

The Fund’s IS class 7-Day Net Yield as of December 31, 2017, was 1.04%. You may call the Fund at 1-800-341-7400 for the current 7-Day Net Yield.

FU N D MANAG E M E NT
   The Fund’s Investment Adviser is Federated Investment Management Company.
PU RCHASE AN D SALE OF FU N D SHAR ES
   Effective July 1, 2018, the minimum initial investment amount for the Fund’s IS class is generally $500,000 and there is
no minimum subsequent investment amount.. Existing IS shareholders who purchased the IS class prior to July 1, 2018, will
continue to be subject to a $25,000 minimum initial investment with no minimum subsequent investment amount. There is
no minimum initial or subsequent investment amount for employer-sponsored retirement plans. Certain types of accounts
are eligible for lower minimum investments. The minimum investment amount for Systematic Investment Programs is $50.
   You may purchase, redeem or exchange Shares of the Fund on any day the New York Stock Exchange (NYSE) is open.
Shares may be purchased through a financial intermediary or directly from the Fund, by wire or by check. Please note that
certain purchase restrictions may apply. Redeem or exchange Shares through a financial intermediary or directly from the
Fund by telephone at 1-800-341-7400 or by mail.
TAX I N FOR MATION
  The Fund’s distributions are taxable as ordinary income or capital gains except when your investment is through a
401(k) plan, an Individual Retirement Account or other tax-advantaged investment plan.




                                                                                   3
                       Case 18-12808           Doc 6-1       Filed 12/13/18        Page 9 of 29
PAYM E NTS TO B ROKE R-DEALE RS AN D OTH E R FI NANCIAL I NTE R M E DIAR I ES
   If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or its
related companies may pay the intermediary for the sale of Fund Shares and related services. These payments may create a
conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund
over another investment. Ask your salesperson or visit your financial intermediary’s website for more information.




                                                             4
                                                        Case 18-12808                                               Doc 6-1                            Filed 12/13/18                                           Page 10 of 29
Fund Summary Information – Service Shares
Federated U.S. Treasury Cash Reserves (the “Fund”)

R ISK/ R ETU R N SU M MARY: I NVESTM E NT OBJ ECTIVE
   The Fund is a money market fund that seeks to maintain a stable net asset value (NAV) of $1.00 per Share. The Fund’s
investment objective is current income consistent with stability of principal and liquidity.
R ISK/ R ETU R N SU M MARY: FE ES AN D EXPE NSES
      This table describes the fees and expenses that you may pay if you buy and hold Service Shares (SS) of the Fund.
Shareholder Fees (fees paid directly from your investment)                                                                                                                                                                                                                                                SS
Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                            None
Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                            None
Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                             None
Redemption Fee (as a percentage of amount redeemed, if applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         None
Exchange Fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    None


Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment)
Management Fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        0.20%
Distribution (12b-1) Fee1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           0.00%
Other Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    0.34%
Total Annual Fund Operating Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          0.54%
Fee Waivers and/or Expense Reimbursements1,2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    (0.09)%
Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                              0.45%


1 The Fund has adopted a Distribution (12b-1) Plan for its SS class pursuant to which the SS class of the Fund may incur or charge a distribution (12b-1) fee of up to a
  maximum amount of 0.25%. No such fee is currently incurred or charged by the SS class of the Fund. The SS class of the Fund will not incur or charge such a
  distribution (12b-1) fee until such time as approved by the Fund’s Board of Trustees (“Trustees”).
2 The Adviser and certain of its affiliates on their own initiative have agreed to waive certain amounts of their respective fees and/or reimburse expenses. Total annual
  fund operating expenses (excluding acquired fund fees and expenses, extraordinary expenses, interest expense and proxy-related expenses paid by the Fund, if any)
  paid by the Fund’s SS Class (after the voluntary waivers and/or reimbursements) will not exceed 0.45% (the “Fee Limit”) up to but not including the later of (the
  “Termination Date”): (a) July 1, 2019; or (b) the date of the Fund’s next effective Prospectus. While the Adviser and its affiliates currently do not anticipate terminating or
  increasing these arrangements prior to the Termination Date, these arrangements may only be terminated or the Fee Limit increased prior to the Termination Date with
  the agreement of the Trustees.

Example
  This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other
mutual funds.
  The Example assumes that you invest $10,000 for the time periods indicated and then redeem all of your Shares at the
end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating
expenses are as shown in the table above and remain the same. Although your actual costs and returns may be higher or
lower, based on these assumptions your costs would be:

1 Year                                                                                                                                                                                                                                                                                                    $ 55
3 Years                                                                                                                                                                                                                                                                                                   $173
5 Years                                                                                                                                                                                                                                                                                                   $302
10 Years                                                                                                                                                                                                                                                                                                  $677


R ISK/ R ETU R N SU M MARY: I NVESTM E NTS, R ISKS AN D PE R FOR MANCE

What are the Fund’s Main Investment Strategies?
   The Fund invests in a portfolio of U.S. Treasury securities maturing in 397 days or less that pay interest exempt from state
personal income tax. The Fund may also hold cash. The Fund may temporarily depart from its principal investment
strategies for defensive purposes.
   In pursuing its investment objective and implementing its investment strategies, the Fund will comply with Rule 2a-7
under the Investment Company Act of 1940 (“Rule 2a-7”).



                                                                                                                                                          5
                       Case 18-12808             Doc 6-1       Filed 12/13/18          Page 11 of 29
   The Fund will operate as a “government money market fund,” as such term is defined in or interpreted under Rule 2a-7
under the Investment Company Act of 1940, as amended (the “1940 Act”). “Government money market funds” are
required to invest at least 99.5% of their total assets in: (i) cash; (ii) securities issued or guaranteed by the United States or
certain U.S. government agencies or instrumentalities; and/or (iii) repurchase agreements that are collateralized fully.
Government money market funds are exempt from requirements that permit money market funds to impose a liquidity fee
and/or temporary redemption gates.
   The Fund has not elected to be subject to the liquidity fees and gates requirement at this time.
   The Fund will invest its assets so that at least 80% of its net assets (plus any borrowings for investment purposes) are
invested in U.S. Treasury investments. The Fund will notify shareholders at least 60 days in advance of any change in its
investment policy that would enable the Fund to invest, under normal circumstances, less than 80% of its net assets (plus any
borrowings for investment purposes) in U.S. Treasury investments.
What are the Main Risks of Investing in the Fund?
   All mutual funds take investment risks. Therefore, even though the Fund is a money market fund that seeks to maintain a
stable NAV, it is possible to lose money by investing in the Fund. The primary factors that may negatively impact the
Fund’s ability to maintain a stable NAV, delay the payment of redemptions by the Fund, or reduce the Fund’s daily
dividends include:
Ⅲ Interest Rate Risk. Prices of fixed-income securities generally fall when interest rates rise. Recent and potential future
   changes in monetary policy made by central banks and/or their governments are likely to affect the level of interest rates.
Ⅲ Risk Related to the Economy. The value of the Fund’s portfolio may decline in tandem with a drop in the overall
   value of the markets in which the Fund invests and/or other markets. Economic, political and financial conditions, or
   industry or economic trends and developments, may, from time to time, and for varying periods of time, cause the Fund
   to experience volatility, illiquidity, shareholder redemptions, or other potentially adverse effects.
Ⅲ Risk Associated with Investing Share Purchase Proceeds. On days during which there are net purchases of Fund
   Shares, the Fund must invest the proceeds at prevailing market yields or hold cash. If the Fund holds cash, or if the yield of
   the securities purchased is less than that of the securities already in the portfolio, the Fund’s yield will likely decrease.
   Conversely, net purchases on days on which short-term yields rise will likely cause the Fund’s yield to increase. In the
   event of significant changes in short-term yields or significant net purchases, the Fund retains the discretion to close to
   new investments. However, the Fund is not required to close, and no assurance can be given that this will be done in any
   given circumstance.
Ⅲ Risk Associated with use of Amortized Cost. In the unlikely event that the Fund’s Board of Trustees (“Board”)
   were to determine, pursuant to Rule 2a-7, that the extent of the deviation between the Fund’s amortized cost per Share
   and its market-based NAV per Share may result in material dilution or other unfair results to shareholders, the Board will
   cause the Fund to take such action as it deems appropriate to eliminate or reduce to the extent practicable such dilution
   or unfair results.
Ⅲ Additional Factors Affecting Yield. There is no guarantee that the Fund will provide a certain level of income or that
   any such income will exceed the rate of inflation. Further, the Fund’s yield will vary.
Ⅲ Technology Risk. The Adviser uses various technologies in managing the Fund, consistent with its investment
   objective(s) and strategy described in this Prospectus. For example, proprietary and third-party data and systems are
   utilized to support decision making for the Fund. Data imprecision, software or other technology malfunctions,
   programming inaccuracies and similar circumstances may impair the performance of these systems, which may negatively
   affect Fund performance.

   You could lose money by investing in the Fund. Although the Fund seeks to preserve the value of your investment at
$1.00 per share, it cannot guarantee it will do so. An investment in the Fund is not insured or guaranteed by the Federal
Deposit Insurance Corporation or any other government agency. The Fund’s sponsor has no legal obligation to provide
financial support to the Fund, and you should not expect that the sponsor will provide financial support to the Fund at
any time.




                                                                6
                              Case 18-12808                   Doc 6-1            Filed 12/13/18                  Page 12 of 29
PE R FOR MANCE: BAR CHART AN D TAB LE

Risk/Return Bar Chart
   The bar chart and performance table below reflect historical performance data for the Fund and are intended to help you
analyze the Fund’s investment risks in light of its historical returns. The bar chart shows the variability of the Fund’s SS class
total returns on a calendar year-by-year basis. The Average Annual Total Return Table shows returns averaged over the stated
periods. The Fund’s performance will fluctuate, and past performance (before and after taxes) is not necessarily an indication of future
results. Updated performance information for the Fund is available under the “Products” section at FederatedInvestors.com
or by calling 1-800-341-7400.

                                   Federated U.S. Treasury Cash Reserves - SS Class
                              2%




                                     1.23%
                              1%



                                                                                                                                0.45%

                                                0.01%     0.00%     0.00%     0.00%     0.00%     0.00%     0.00%     0.01%
                              0%
                                     2008      2009       2010      2011      2012      2013      2014      2015      2016      2017

The Fund’s SS class total return for the three-month period from January 1, 2018 to March 31, 2018, was 0.24%.
Within the period shown in the bar chart, the Fund’s SS class highest quarterly return was 0.54% (quarter ended March 31, 2008). Its lowest quarterly return was 0.00%
(quarter ended September 30, 2016).

Average Annual Total Return Table
  The following table represents the Fund’s SS class Average Annual Total Returns for the calendar period ended
December 31, 2017.
Calendar Period                                                                                                                                                  Fund
1 Year                                                                                                                                                           0.45%
5 Years                                                                                                                                                          0.09%
10 Years                                                                                                                                                         0.17%

The Fund’s SS class 7-Day Net Yield as of December 31, 2017, was 0.79%. You may call the Fund at 1-800-341-7400 for the current 7-Day Net Yield.

FU N D MANAG E M E NT
   The Fund’s Investment Adviser is Federated Investment Management Company.
PU RCHASE AN D SALE OF FU N D SHAR ES
   Effective July 1, 2018, the minimum initial investment amount for the Fund’s SS class is generally $500,000 and there is
no minimum subsequent investment amount. Existing SS shareholders who purchased the SS class prior to July 1, 2018, will
continue to be subject to a $25,000 minimum initial investment with no minimum subsequent investment amount. There is
no minimum initial or subsequent investment amount for employer-sponsored retirement plans. Certain types of accounts
are eligible for lower minimum investments. The minimum investment amount for Systematic Investment Programs is $50.
   You may purchase, redeem or exchange Shares of the Fund on any day the New York Stock Exchange (NYSE) is open.
Shares may be purchased through a financial intermediary or directly from the Fund, by wire or by check. Please note that
certain purchase restrictions may apply. Redeem or exchange Shares through a financial intermediary or directly from the
Fund by telephone at 1-800-341-7400 or by mail.
TAX I N FOR MATION
  The Fund’s distributions are taxable as ordinary income or capital gains except when your investment is through a
401(k) plan, an Individual Retirement Account or other tax-advantaged investment plan.




                                                                                  7
                      Case 18-12808           Doc 6-1       Filed 12/13/18        Page 13 of 29
PAYM E NTS TO B ROKE R-DEALE RS AN D OTH E R FI NANCIAL I NTE R M E DIAR I ES
   If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or its
related companies may pay the intermediary for the sale of Fund Shares and related services. These payments may create a
conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund
over another investment. Ask your salesperson or visit your financial intermediary’s website for more information.




                                                             8
                       Case 18-12808            Doc 6-1        Filed 12/13/18          Page 14 of 29
What are the Fund’s Investment Strategies?
   The Fund’s investment objective is current income consistent with stability of principal and liquidity. While there is no
assurance that the Fund will achieve its investment objective, it endeavors to do so by following the strategies and policies
described in this Prospectus.
   The Fund invests in a portfolio of U.S. Treasury securities maturing in 397 days or less that pay interest exempt from state
personal income tax. The Fund may also hold cash. The Fund may temporarily depart from its principal investment
strategies for defensive purposes.
   The Fund’s Adviser targets a dollar-weighted average portfolio maturity (DWAM) range based upon its interest rate
outlook. The Adviser formulates its interest rate outlook by analyzing a variety of factors, such as:
Ⅲ current U.S. economic activity and the economic outlook;
Ⅲ current short-term interest rates;
Ⅲ the Federal Reserve Board’s policies regarding short-term interest rates; and
Ⅲ the potential effects of foreign economic activity on U.S. short-term interest rates.
   The Adviser generally shortens the portfolio’s DWAM when it expects interest rates to rise and extends the DWAM
when it expects interest rates to fall. This strategy seeks to enhance the returns from favorable interest rate changes and
reduce the effect of unfavorable changes. The Adviser selects securities used to shorten or extend the portfolio’s DWAM by
comparing the returns currently offered by different investments to their historical and expected returns.
   The Fund will: (1) maintain a DWAM of 60 days or less; and (2) maintain a weighted average life (WAL) of 120 days or
less. Certain of the securities in which the Fund invests may pay interest at a rate that is periodically adjusted (“Adjustable
Rate Securities”). For purposes of calculating DWAM, the maturity of an Adjustable Rate Security generally will be the
period remaining until its next interest rate adjustment. For purposes of calculating WAL, the maturity of an Adjustable
Rate Security will be its stated final maturity, without regard to interest rate adjustments; accordingly, the 120-day WAL
limitation could serve to limit the Fund’s ability to invest in Adjustable Rate Securities.
   The Fund will operate as a “government money market fund,” as such term is defined in or interpreted under Rule 2a-7
under the Investment Company Act of 1940, as amended (the “1940 Act”). “Government money market funds” are
required to invest at least 99.5% of their total assets in: (i) cash; (ii) securities issued or guaranteed by the United States or
certain U.S. government agencies or instrumentalities; and/or (iii) repurchase agreements that are collateralized fully.
Government money market funds are exempt from requirements that permit money market funds to impose a liquidity fee
and/or temporary redemption gates.
   The Fund has not elected to be subject to the liquidity fees and gates requirement at this time.
   The Fund will invest its assets so that at least 80% of its net assets (plus any borrowings for investment purposes) are
invested in U.S. Treasury investments. The Fund will notify shareholders at least 60 days in advance of any change in its
investment policy that would enable the Fund to invest, under normal circumstances, less than 80% of its net assets (plus any
borrowings for investment purposes) in U.S. Treasury investments.

TE M PORARY I NVESTM E NTS
   The Fund may temporarily depart from its principal investment strategies by holding cash or repurchase agreements
collateralized with government securities with The Federal Reserve Bank of New York (“NY Fed”). It may do this in
response to unusual circumstances, such as: adverse market, economic or other conditions (for example, during periods when
there is a shortage of appropriate securities); to maintain liquidity to meet shareholder redemptions; or to accommodate cash
inflows. Such temporary cash positions could affect the Fund’s investment returns and/or the Fund’s ability to achieve its
investment objective. In order to invest in repurchase agreements with the NY Fed, the Fund may engage in periodic “test”
trading in order to assess operational abilities at times when the Fund would otherwise not enter into such a position. These
exercises may vary in size and frequency. Repurchase agreements with the NY Fed are considered “government securities”
for purposes of Rule 2a-7 and the Fund considers the NY Fed to be an instrumentality of the U.S. government. The use of
repurchase agreements may produce income that is not exempt from state personal income tax.

What are the Fund’s Principal Investments?
   The following provides general information on the Fund’s principal investments. The Fund’s Statement of Additional
Information (SAI) provides information about the Fund’s non-principal investments and may provide additional
information about the Fund’s principal investments.
U.S. Treasury Securities
   U.S. Treasury securities are direct obligations of the federal government of the United States. U.S. Treasury securities pay
interest, dividends or distributions at a specified rate. The rate may be a fixed percentage of the principal or adjusted
periodically. In addition, the U.S. Treasury must repay the principal amount of the security, normally within a specified time.


                                                                9
                         Case 18-12808           Doc 6-1        Filed 12/13/18          Page 15 of 29
What are the Specific Risks of Investing in the Fund?
  The following provides general information on the risks associated with the Fund’s principal investments. These are the
primary factors that may negatively impact the Fund’s ability to maintain a stable NAV, delay the payment of redemptions by
the Fund or reduce the Fund’s daily dividends. Any additional risks associated with the Fund’s non-principal investments are
described in the Fund’s SAI. The Fund’s SAI also may provide additional information about the risks associated with the
Fund’s principal investments.

I NTE R EST RATE R ISK
   Prices of fixed-income securities rise and fall in response to changes in interest rates. Generally, when interest rates rise,
prices of fixed-income securities fall. However, market factors, such as the demand for particular fixed-income securities,
may cause the price of certain fixed-income securities to fall while the prices of other securities rise or remain unchanged.
   Recent and potential future changes in monetary policy made by central banks and/or their governments are likely to
affect the level of interest rates. Money market funds try to minimize this risk by purchasing short-term securities.
R ISK R E LATE D TO TH E ECONOMY
   The value of the Fund’s portfolio may decline in tandem with a drop in the overall value of the markets in which the
Fund invests and/or other markets based on negative developments in the U.S. and global economies. Economic, political
and financial conditions, or industry or economic trends and developments, may, from time to time, and for varying periods
of time, cause volatility, illiquidity and/or other potentially adverse effects in the financial markets, including the fixed-
income market. The commencement, continuation or ending of government policies and economic stimulus programs,
changes in monetary policy, increases or decreases in interest rates, or other factors or events that affect the financial markets,
including the fixed-income markets, may contribute to the development of or increase in volatility, illiquidity, shareholder
redemptions and other adverse effects which could negatively impact the Fund’s performance. For example, the value of
certain portfolio securities may rise or fall in response to changes in interest rates, which could result from a change in
government policies, and has the potential to cause investors to move out of certain portfolio securities, including fixed-
income securities, on a large scale. This may increase redemption from funds that hold large amounts of certain securities
and may result in decreased liquidity and increased volatility in the financial markets. Market factors, such as the demand for
particular portfolio securities, may cause the price of certain portfolio securities to fall while the prices of other securities
rise or remain unchanged.
R ISK ASSOCIATE D WITH I NVESTI NG SHAR E PU RCHASE PROCE E DS
   On days during which there are net purchases of Fund Shares, the Fund must invest the proceeds at prevailing market
yields or hold cash. If the Fund holds cash, or if the yield of the securities purchased is less than that of the securities already
in the portfolio, the Fund’s yield will likely decrease. Conversely, net purchases on days on which short-term yields rise will
likely cause the Fund’s yield to increase. The larger the amount that must be invested or the greater the difference between
the yield of the securities purchased and the yield of the existing investments, the greater the impact will be on the yield of
the Fund. In the event of significant changes in short-term yields or significant net purchases, the Fund retains the discretion
to close to new investments. However, the Fund is not required to close, and no assurance can be given that this will be
done in any given circumstance.
R ISK ASSOCIATE D WITH USE OF AMORTI Z E D COST
  In the unlikely event that the Fund’s Board were to determine, pursuant to Rule 2a-7, that the extent of the deviation
between the Fund’s amortized cost per Share and its market-based NAV per Share may result in material dilution or other
unfair results to shareholders, the Board will cause the Fund to take such action as it deems appropriate to eliminate or
reduce, to the extent practicable, such dilution or unfair results, including, but not limited to, considering suspending
redemption of Shares and liquidating the Fund under Rule 22e-3 under the Investment Company Act of 1940.
ADDITIONAL FACTORS AFFECTI NG YI E LD
   There is no guarantee that the Fund will provide a certain level of income or that any such income will exceed the rate
of inflation. Further, the Fund’s yield will vary. A low interest rate environment may prevent the Fund from providing a
positive yield or paying Fund expenses out of current income and could impair the Fund’s ability to maintain a stable NAV.
The Fund’s yield could also be negatively affected (both in absolute terms, and as compared to, other money market funds)
by aspects of its investment program (for example, its investment policies, strategies or limitations) or its operational policies
(for example, its cut-off time for purchases and redemptions of Shares).




                                                                 10
                       Case 18-12808            Doc 6-1        Filed 12/13/18          Page 16 of 29
TECH NOLOGY R ISK
   The Adviser uses various technologies in managing the Fund, consistent with its investment objective(s) and strategy
described in this Prospectus. For example, proprietary and third-party data and systems are utilized to support decision-
making for the Fund. Data imprecision, software or other technology malfunctions, programming inaccuracies and similar
circumstances may impair the performance of these systems, which may negatively affect Fund performance.

What Do Shares Cost?
CALCU LATION OF N ET ASSET VALU E
   The Fund attempts to stabilize the NAV of its Shares at $1.00 by valuing the portfolio securities using the amortized cost
method. In addition, for regulatory purposes, the Fund calculates a market-based NAV per Share on a periodic basis. The
Fund cannot guarantee that its NAV will always remain at $1.00 per Share. The Fund does not charge a front-end
sales charge.
   You can purchase, redeem or exchange Shares any day the NYSE is open (a “Regular Business Day”). You may also be
able to purchase and redeem (but not exchange) Shares on certain days that the NYSE is closed on an unscheduled basis due
to unforeseen or emergency circumstances, if the Fund’s Board determines to allow Fund Share transactions on such days
(a “Special Trading Day”). If the Fund declares a Special Trading Day, information regarding shareholder trading activities
for the Special Trading Day (such as when NAV, and entitlement to that day’s dividend, will be determined) will be available
by calling the Fund at 1-800-341-7400 and will be posted on Federated’s website at FederatedInvestors.com. The
information set forth in this Prospectus regarding times relevant to NAV determination and dividend
entitlement applies only to Regular Business Days. Please note that the times that might be specified for NAV
determination and dividend entitlement on a Special Trading Day would not necessarily be the same as set forth in this
Prospectus with respect to Regular Business Days. Although Federated will attempt to make such information available in
advance of a particular Special Trading Day, given the nature of Special Trading Days, it may not be able to do so until the
morning of the Special Trading Day.
   When the Fund receives your transaction request in proper form (as described in this Prospectus under the sections
entitled How to Purchase Shares and How to Redeem and Exchange Shares), it is processed at the next determined NAV.
NAV is determined at 8:00 a.m., 9:00 a.m., 10:00 a.m., 11:00 a.m., 12:00 p.m., 1:00 p.m., 2:00 p.m., 3:00 p.m. and as of the
end of regular trading on the NYSE (normally 4:00 p.m.) Eastern time each day the NYSE is open. The times as of when
NAV is determined, and when orders must be placed, may be changed as permitted by the SEC.

How is the Fund Sold?
   The Fund offers the following Share classes: Institutional Shares (IS) and Service Shares (SS), each representing interests in
a single portfolio of securities. All Share classes have different expenses which affect their performance. Please note that
certain purchase restrictions may apply.
   Under the Distributor’s Contract with the Fund, the Distributor, Federated Securities Corp., offers Shares on a
continuous, best-efforts basis. The Distributor is a subsidiary of Federated Investors, Inc. (“Federated”).
   The Fund’s Distributor, markets the Shares described in this Prospectus to institutional investors, such as banks, fiduciaries,
custodians of public funds, corporations, unions, hospitals, insurance companies and municipalities, or to individuals, directly
or through financial intermediaries.
   A shareholder in the Fund’s Shares may convert their Shares at net asset value to any other share class of the Fund if the
shareholder meets the investment minimum and eligibility requirements for the share class into which the conversion is
sought, as applicable. Such conversion of classes should not result in a realization event for tax purposes. Contact your
financial intermediary or call 1-800-341-7400 to convert your Shares.

Payments to Financial Intermediaries
  The Fund and its affiliated service providers may pay fees as described below to financial intermediaries (such as
broker-dealers, banks, investment advisers or third-party administrators) whose customers are shareholders of the Fund.




                                                               11
                       Case 18-12808            Doc 6-1       Filed 12/13/18         Page 17 of 29
R U LE 12B-1 FE ES

SS Class
   The Board has adopted a Rule 12b-1 Plan, which allows payment of marketing fees of up to 0.25% of average net assets
to the Distributor for the sale, distribution, administration and customer servicing of the Fund’s SS class. When the
Distributor receives Rule 12b-1 Fees, it may pay some or all of them to financial intermediaries whose customers purchase
Shares. The Service Shares class of the Fund has no present intention of paying, accruing or incurring any Rule 12b-1 Fees
until such time as approved by the Fund’s Board of Trustees. Because these Shares pay marketing fees on an ongoing basis,
your investment cost may be higher over time than other shares with different sales charges and marketing fees.
SE RVICE FE ES
   The Fund may pay Service Fees of up to 0.25% of average net assets to financial intermediaries or to Federated
Shareholder Services Company (FSSC), a subsidiary of Federated, for providing services to shareholders and maintaining
shareholder accounts. Intermediaries that receive Service Fees may include a company affiliated with management of
Federated. If a financial intermediary receives Service Fees on an account, it is not eligible to also receive Account
Administration Fees on that same account.
   The IS class of the Fund has no present intention of paying, accruing or incurring any such Service Fees until such time
as approved by the Fund’s Board of Trustees.
ACCOU NT ADM I N ISTRATION FE ES
   The Fund may pay Account Administration Fees of up to 0.25% of average net assets to banks that are not registered as
broker-dealers or investment advisers for providing administrative services to the Fund and its shareholders. If a financial
intermediary receives Account Administration Fees on an account, it is not eligible to also receive Service Fees or
Recordkeeping Fees on that same account.
   The IS class of the Fund has no present intention of paying, accruing or incurring any such Account Administration Fees
until such time as approved by the Fund’s Board of Trustees.
R ECOR DKE E PI NG FE ES
   The Fund may pay Recordkeeping Fees on an average-net-assets basis or on a per-account-per-year basis to financial
intermediaries for providing recordkeeping services to the Fund and its shareholders. If a financial intermediary receives
Recordkeeping Fees on an account, it is not eligible to also receive Account Administration Fees or Networking Fees on
that same account.
N ETWOR KI NG FE ES
   The Fund may reimburse Networking Fees on a per-account-per-year basis to financial intermediaries for providing
administrative services to the Fund and its shareholders on certain non-omnibus accounts. If a financial intermediary
receives Networking Fees on an account, it is not eligible to also receive Recordkeeping Fees on that same account.
ADDITIONAL PAYM E NTS TO FI NANCIAL I NTE R M E DIAR I ES
   The Distributor may pay, out of its own resources, amounts to certain financial intermediaries, including broker-dealers,
banks, registered investment advisers, independent financial planners and retirement plan administrators, that support the sale
of Shares or provide services to Fund shareholders. The amounts of these payments could be significant, and may create an
incentive for the financial intermediary or its employees or associated persons to recommend or sell Shares of the Fund to
you. Not all financial intermediaries receive such payments and the amount of compensation may vary by intermediary. In
some cases, such payments may be made by or funded from the resources of companies affiliated with the Distributor
(including the Adviser). These payments are not reflected in the fees and expenses listed in the fee table section of the
Fund’s Prospectus and described above because they are not paid by the Fund.
   These payments are negotiated and may be based on such factors as: the number or value of Shares that the financial
intermediary sells or may sell; the value of client assets invested; the level and types of services or support furnished by the
financial intermediary; or the Fund’s and/or other Federated funds’ relationship with the financial intermediary. These
payments may be in addition to payments, as described above, made by the Fund to the financial intermediary. In
connection with these payments, the financial intermediary may elevate the prominence or profile of the Fund and/or other
Federated funds, within the financial intermediary’s organization by, for example, placement on a list of preferred or
recommended funds and/or granting the Distributor preferential or enhanced opportunities to promote the funds in various
ways within the financial intermediary’s organization. You can ask your financial intermediary for information about any
payments it receives from the Distributor or the Fund and any services provided, as well as about fees and/or commissions
it charges.



                                                               12
                      Case 18-12808           Doc 6-1       Filed 12/13/18         Page 18 of 29
How to Purchase Shares
   You may purchase Shares through a financial intermediary, directly from the Fund or through an exchange from another
Federated fund. The Fund reserves the right to reject any request to purchase or exchange Shares. New investors must
submit a completed New Account Form.
   Effective July 1, 2018, the minimum initial investment for Fund Shares is generally $500,000 and there is no minimum
subsequent investment amount. Existing Fund shareholders who purchased Fund Shares prior to July 1, 2018 will continue
to be subject to a $25,000 minimum initial investment with no minimum subsequent investment amount. There is no
minimum initial or subsequent amount for employer-sponsored retirement plans; however, such accounts remain subject to
the Fund’s policy on “Accounts with Low Balances” as discussed later in this Prospectus.
   An institutional investor’s minimum investment is calculated by combining all accounts it maintains with the Fund.
Financial intermediaries may impose higher or lower minimum investment requirements on their customers than those
imposed by the Fund. Keep in mind that financial intermediaries may charge you fees for their services in connection with
your Share transactions.
   For important account information, see the section “Security and Privacy Protection.”

TH ROUG H A FI NANCIAL I NTE R M E DIARY
   Submit your purchase order to your financial intermediary. Financial intermediaries are responsible for promptly
submitting purchase orders and payment to the Fund by electronic means permitted by the Fund, or according to the
instructions in the sections “By Telephone” or “By Mail” below.
   If your financial intermediary submits your order electronically, your order will be processed and you will be entitled to
dividends pursuant to operating procedures established by the Fund. If your financial intermediary submits your order by
telephone or by mail, your order will be processed and you will be entitled to dividends as outlined in the section “By
Telephone” or the section “By Mail” below.
   If you deal with a financial intermediary, you will have to follow the financial intermediary’s procedures for transacting
with the Fund. For more information about how to purchase Shares through your financial intermediary, you should contact
your financial intermediary directly.
DI R ECTLY FROM TH E FU N D

By Telephone
   You may purchase Shares by calling the Fund at 1-800-341-7400.
   Your purchase will be priced at the NAV next calculated after the Fund receives your order. Receipt of a purchase order
by a financial intermediary will be deemed received by the Fund to the extent that such financial intermediary has been
duly authorized by the Fund to accept such orders. If you call the Fund by 2:00 p.m. Eastern time and send your payment
by wire by the close of the Federal Reserve wire transfer system, you will be entitled to that day’s dividend.
   Send your wire to:
      State Street Bank and Trust Company
      Boston, MA
      Dollar Amount of Wire
      ABA Number 011000028
      BNF: 23026552
      Attention: Federated EDGEWIRE
      Wire Order Number, Dealer Number or Group Number
      Nominee/Institution Name
      Fund Name and Number and Account Number
   If the Fund does not receive your purchase wire by the close of the Federal Reserve wire transfer system on your
designated settlement date, your purchase will be canceled and you could be liable for any losses or fees incurred by the
Fund or State Street Bank and Trust Company, the Fund’s transfer agent.
   You cannot purchase Shares by wire on days when wire transfers are restricted, even if the NYSE is open on such days
(for example, Columbus Day and Veterans Day). The Fund does not consider wire purchase requests received on such days
to be in proper form, and will not process such requests.




                                                             13
                       Case 18-12808           Doc 6-1        Filed 12/13/18         Page 19 of 29
By Mail
    You may purchase Shares by sending your check payable to The Federated Funds at the following address:
       The Federated Funds
       P.O. Box 8600
       Boston, MA 02266-8600
    If you send your check by a private courier or overnight delivery service that requires a street address, send it to:
       The Federated Funds
       30 Dan Road
       Canton, MA 02021-2809
    Please note your account number on your check. Payment should be made in U.S. dollars and drawn on a
U.S. bank. If your check does not clear, your purchase will be canceled and you could be liable for any losses or fees
incurred by the Fund or State Street Bank and Trust Company, the Fund’s transfer agent. The Fund reserves the right to
reject any purchase request. For example, to protect against check fraud the Fund may reject any purchase request involving
a check that is not made payable to The Federated Funds (including, but not limited to, requests to purchase Shares using
third-party checks) or involving temporary checks or credit card checks.
    Your order will be priced at the NAV next calculated after the Fund receives your check and you will be entitled to
dividends beginning on the day the check is converted into federal funds (normally the business day after the check
is received).
By Direct Deposit
   You may establish Payroll Deduction/Direct Deposit arrangements for investments into the Fund by either calling a
Client Service Representative at 1-800-341-7400; or by completing the Payroll Deduction/Direct Deposit Form, which is
available on FederatedInvestors.com under Customer Service/Find a Form. You will receive a confirmation when this
service is available.
TH ROUG H AN EXCHANG E
  You may purchase Shares through an exchange from any Federated fund or share class that does not have a stated sales
charge or contingent deferred sales charge, except shares of Federated Institutional Prime 60 Day Fund, Federated
Institutional Money Market Management, Federated Institutional Prime Obligations Fund, Federated Institutional Tax-Free
Cash Trust, Federated Institutional Prime Value Obligations Fund, Class A Shares of Federated Government Reserves Fund
and Class R Shares of any Fund provided that you meet any shareholder eligibility and minimum initial investment
requirements for the Shares to be purchased (if applicable), both accounts have identical registrations, and you must receive a
prospectus for the fund in which you wish to exchange.
By Online Account Services
   You may access your accounts online to purchase shares through Federated’s Shareholder Account Access system once
you have registered for access. Online transactions may be subject to certain limitations including limitations as to the
amount of the transaction. For more information about the services available through Shareholder Account Access, please
visit www.FederatedInvestors.com and select “My Investments,” or call (800) 245-4770 to speak with a Client
Service Representative.
BY SYSTE MATIC I NVESTM E NT PROG RAM (SI P)
  Once you have opened an account, you may automatically purchase additional Shares on a regular basis by completing the
SIP section of the New Account Form or by contacting the Fund or your financial intermediary. The minimum investment
amount for SIPs is $50.
BY AUTOMATE D CLEAR I NG HOUSE (ACH)
 Once you have opened an account, you may purchase additional Shares through a depository institution that is an ACH
member. This purchase option can be established by completing the appropriate sections of the New Account Form.

How to Redeem and Exchange Shares
  You should redeem or exchange Shares:
Ⅲ through a financial intermediary if you purchased Shares through a financial intermediary; or
Ⅲ directly from the Fund if you purchased Shares directly from the Fund.




                                                              14
                      Case 18-12808            Doc 6-1       Filed 12/13/18         Page 20 of 29
   Redemption proceeds normally are wired or mailed within one business day for each method of payment after receiving
a timely request in proper form. Depending upon the method of payment, when shareholders receive redemption proceeds
can differ. Payment may be delayed for up to seven days under certain circumstances (see “Limitations on
Redemption Proceeds”).
   For important account information, see the section “Security and Privacy Protection.”

TH ROUG H A FI NANCIAL I NTE R M E DIARY
   Submit your redemption or exchange request to your financial intermediary. Financial intermediaries are responsible for
promptly submitting redemption or exchange requests to the Fund by electronic means permitted by the Fund, or according
to the instructions in the sections “By Telephone” or “By Mail” below.
   If your financial intermediary submits your redemption or exchange request electronically, your request will be processed
and your proceeds will be paid pursuant to operating procedures established by the Fund. If your financial intermediary
submits your redemption or exchange request by telephone or by mail, your request will be processed and your proceeds
will be paid as outlined in the section “By Telephone” or the section “By Mail” below.
   If you deal with a financial intermediary, you will have to follow the financial intermediary’s procedures for transacting
with the Fund. For more information about how to redeem or exchange Shares through your financial intermediary, you
should contact your financial intermediary directly.
DI R ECTLY FROM TH E FU N D

By Telephone
  You may redeem or exchange Shares by calling the Fund at 1-800-341-7400. Your redemption or exchange request will
be priced at the NAV next calculated after the request is received by the Fund. Receipt of a redemption or exchange order
by a financial intermediary will be deemed received by the Fund to the extent that such financial intermediary has been
duly authorized by the Fund to accept such orders.
  If you call the Fund by 2:00 p.m. Eastern time and your redemption proceeds are wired to you the same day, you will not
be entitled to that day’s dividend.
  If you call the Fund after 2:00 p.m. Eastern time and before the end of regular trading (normally 4:00 p.m. Eastern time)
on the NYSE, you will be entitled to that day’s dividend and your redemption proceeds will be sent to you the following
business day.
By Mail
  You may redeem or exchange Shares by mailing a written request to the Fund.
  Your redemption or exchange request will be priced at the NAV next calculated after the Fund receives your written
request in proper form. If your redemption proceeds are wired to you the same day your order is priced, you will not be
entitled to that day’s dividend. If a check for your redemption proceeds is mailed to you on the next business day after your
request is priced, you will be entitled to dividends through the day on which the Fund priced your request.
  Send requests by mail to:
     The Federated Funds
     P.O. Box 8600
     Boston, MA 02266-8600
  Send requests by private courier or overnight delivery service to:
     The Federated Funds
     30 Dan Road
     Canton, MA 02021-2809
  All requests must include:
Ⅲ Fund Name and Share Class, account number and account registration;
Ⅲ amount to be redeemed or exchanged;
Ⅲ signatures of all shareholders exactly as registered; and
Ⅲ if exchanging, the Fund Name and Share Class, account number and account registration into which you
   are exchanging.
  Call your financial intermediary or the Fund if you need special instructions.
Signature Guarantees
  Signatures must be guaranteed by a financial institution which is a participant in a Medallion signature guarantee
program if:
Ⅲ your redemption will be sent to an address other than the address of record;

                                                              15
                      Case 18-12808            Doc 6-1        Filed 12/13/18         Page 21 of 29
Ⅲ your redemption will be sent to an address of record that was changed within the last 30 days;
Ⅲ a redemption is payable to someone other than the shareholder(s) of record; or
Ⅲ transferring into another fund with a different shareholder registration.
   A Medallion signature guarantee is designed to protect your account from fraud. Obtain a Medallion signature guarantee
from a bank or trust company, savings association, credit union or broker, dealer or securities exchange member. A notary
public cannot provide a signature guarantee.
By Online Account Services
   You may access your accounts online to redeem or exchange shares through Federated’s Shareholder Account Access
system once you have registered for access. Online transactions may be subject to certain limitations including limitations as
to the amount of the transaction. For more information about the services available through Shareholder Account Access,
please visit www.FederatedInvestors.com and select “My Investments,” or call (800) 245-4770 to speak with a Client
Service Representative.
PAYM E NT M ETHODS FOR R E DE M PTIONS
   Your redemption proceeds will be mailed by check to your address of record. The following payment options are available
if you complete the appropriate section of the New Account Form or an Account Service Options Form. These payment
options require a signature guarantee if they were not established when the account was opened:
Ⅲ An electronic transfer to your account at a financial institution that is an ACH member; or
Ⅲ Wire payment to your account at a domestic commercial bank that is a Federal Reserve System member.
M ETHODS TH E FU N D MAY USE TO M E ET R E DE M PTION R EQU ESTS
  The Fund intends to pay Share redemptions in cash. To ensure that the Fund has cash to meet Share redemptions on any
day, the Fund typically expects to hold a cash or cash equivalent reserve or sell portfolio securities.
  In unusual or stressed circumstances, the Fund may generate cash in the following ways:
Ⅲ Inter-fund Borrowing and Lending. The SEC has granted an exemption that permits the Fund and all other funds
   advised by subsidiaries of Federated Investors, Inc. (“Federated funds”) to lend and borrow money for certain temporary
   purposes directly to and from other Federated funds. Inter-fund borrowing and lending is permitted only: (a) to meet
   shareholder redemption requests; (b) to meet commitments arising from “failed” trades; and (c) for other temporary
   purposes. All inter-fund loans must be repaid in seven days or less.
Ⅲ Redemption in Kind. Although the Fund intends to pay Share redemptions in cash, it reserves the right to pay the
   redemption price in whole or in part by an “in-kind” distribution of the Fund’s portfolio securities. Because the Fund
   has elected to be governed by Rule 18f-1 under the 1940 Act, the Fund is obligated to pay Share redemptions to any one
   shareholder in cash only up to the lesser of $250,000 or 1% of the net assets represented by such Share class during any
   90-day period. Redemptions in kind are made consistent with the procedures adopted by the Fund’s Board, which
   generally include distributions of a pro rata share of the Fund’s portfolio assets. Redemption in kind is not as liquid as a
   cash redemption. If redemption is made in kind, securities received may be subject to market risk and the shareholder
   could incur taxable gains and brokerage or other charges in converting the securities to cash.
LI M ITATIONS ON R E DE M PTION PROCE E DS
  Redemption proceeds normally are wired or mailed within one business day after receiving a request in proper form.
Payment may be delayed for up to seven days:
Ⅲ to allow your purchase to clear (as discussed below);
Ⅲ during periods of market volatility;
Ⅲ when a shareholder’s trade activity or amount adversely impacts the Fund’s ability to manage its assets; or
Ⅲ during any period when the Federal Reserve wire or applicable Federal Reserve banks are closed, other than customary
  weekend and holiday closings.
  If you request a redemption of Shares recently purchased by check (including a cashier’s check or certified check), money
order, bank draft or ACH, your redemption proceeds may not be made available for up to seven calendar days to allow the
Fund to collect payment on the instrument used to purchase such Shares. If the purchase instrument does not clear, your
purchase order will be canceled and you will be responsible for any losses incurred by the Fund as a result of your
canceled order.
  In addition, the right of redemption may be suspended, or the payment of proceeds may be delayed, during any period:
Ⅲ when the NYSE is closed, other than customary weekend and holiday closings;
Ⅲ when trading on the NYSE is restricted, as determined by the SEC;




                                                              16
                      Case 18-12808            Doc 6-1       Filed 12/13/18         Page 22 of 29
Ⅲ in which an emergency exists, as determined by the SEC, so that disposal of the Fund’s investments or determination of
   its NAV is not reasonably practicable; or
Ⅲ in which there are emergency conditions, including liquidation of the Fund, as provided in Section 22(e), and rules
   thereunder, of the Investment Company Act of 1940.
   Pursuant to rules under Section 22(e) of the 1940 Act, while it is unlikely that the Fund’s weekly liquid assets would fall
below 10% given the Fund’s investment strategy and operation as a government money market fund, the Board, in its
discretion, may suspend redemptions in the Fund and approve the liquidation of the Fund if the Fund’s weekly liquid assets
were to fall below 10% and the Board determines it would not be in the best interests of the Fund to continue operating.
The Board also may suspend redemptions in the Fund and approve the liquidation of the Fund if the Board determines that
the deviation between the Fund’s amortized cost price per share and its market-based NAV may result in material dilution
or other unfair results to investors or existing shareholders. Prior to suspending redemptions, the Fund would be required to
notify the SEC of its decision to liquidate and suspend redemptions. If the Fund ceases honoring redemptions and
determines to liquidate, the Fund expects that it would notify shareholders on the Fund’s website or by press release.
Distributions to shareholders of liquidation proceeds may occur in one or more disbursements.
   You will not accrue interest or dividends on uncashed redemption checks from the Fund when checks are undeliverable
and returned to the Fund.
EXCHANG E PR IVI LEG E
   You may exchange Shares of the Fund for shares of any Federated fund or share class that does not have a stated sales
charge or contingent deferred sales charge, except shares of Federated Institutional Prime 60 Day Fund, Federated
Institutional Money Market Management, Federated Institutional Prime Obligations Fund, Federated Institutional Tax-Free
Cash Trust, Federated Institutional Prime Value Obligations Fund, Class A Shares of Federated Government Reserves Fund
and Class R Shares of any Fund.
   To do this, you must:
Ⅲ meet any applicable shareholder eligibility requirements;
Ⅲ ensure that the account registrations are identical;
Ⅲ meet any applicable minimum initial investment requirements; and
Ⅲ receive a prospectus for the fund into which you wish to exchange.
   An exchange is treated as a redemption and a subsequent purchase, and is a taxable transaction. The Fund reserves the
right to reject any request to purchase or exchange Shares. The Fund may modify or terminate the exchange privilege at
any time.
SYSTE MATIC WITH DRAWAL/ EXCHANG E PROG RAM
   You may automatically redeem or exchange Shares. The minimum amount for all new or revised systematic redemptions
or exchanges of Shares is $50 per transaction per fund. Complete the appropriate section of the New Account Form or an
Account Service Options Form or contact your financial intermediary or the Fund. Your account value must meet the
minimum initial investment amount at the time the program is established. This program may reduce, and eventually
deplete, your account. Payments should not be considered yield or income.
ADDITIONAL CON DITIONS

Telephone Transactions
   The Fund will record your telephone instructions. If the Fund does not follow reasonable procedures, it may be liable for
losses due to unauthorized or fraudulent telephone instructions.
Share Certificates
  The Fund no longer issues share certificates. If you are redeeming or exchanging Shares represented by certificates
previously issued by the Fund, you must return the certificates with your written redemption or exchange request. For your
protection, send your certificates by registered or certified mail, but do not endorse them.




                                                              17
                       Case 18-12808            Doc 6-1        Filed 12/13/18          Page 23 of 29
Security and Privacy Protection
ON LI N E ACCOU NT AN D TE LE PHON E ACCESS SECU R ITY
   Federated Investors, Inc. will not be responsible for losses that result from unauthorized transactions, unless Federated does
not follow procedures designed to verify your identity. When initiating a transaction by telephone or online, shareholders
should be aware that any person with access to your account and other personal information including PINs (Personal
Identification Numbers) may be able to submit instructions by telephone or online. Shareholders are responsible for
protecting their identity by using strong usernames and complex passwords which utilize combinations of mixed case letters,
numbers and symbols, and change passwords and PINs frequently.
   Using Federated’s Account Access website means you are consenting to sending and receiving personal financial
information over the Internet, so you should be sure you are comfortable with the risks. You will be required to accept the
terms of an online agreement and to establish and utilize a password in order to access online account services. The Transfer
Agent has adopted security procedures to confirm that internet instructions are genuine. The Transfer Agent will also send
you written confirmation of share transactions. The Transfer Agent, the Fund and any of its affiliates will not be liable for
losses or expenses that occur from fraudulent Internet instructions reasonably believed to be genuine.
   The Transfer Agent or the Fund will employ reasonable procedures to confirm that telephone transaction requests are
genuine, which may include recording calls, asking the caller to provide certain personal identification information, sending
you written confirmation, or requiring other confirmation security procedures. The Transfer Agent, the Fund and any of its
affiliates will not be liable for relying on instructions submitted by telephone that the Fund reasonably believes to
be genuine.
ANTI-MON EY LAU N DE R I NG COM PLIANCE
   To help the government fight the funding of terrorism and money laundering activities, federal law requires financial
institutions to obtain, verify, and record information that identifies each new customer who opens a Fund account and to
determine whether such person’s name appears on governmental lists of known or suspected terrorists or terrorist
organizations. Pursuant to the requirements under the USA PATRIOT Act, the information obtained will be used for
compliance with the USA PATRIOT Act or other applicable laws, regulations and rules in connection with money
laundering, terrorism or other illicit activities.
   Information required includes your name, residential or business address, date of birth (for an individual), and other
information that identifies you, including your social security number, tax identification number or other identifying
number. The Fund cannot waive these requirements. The Fund is required by law to reject your Account Application if the
required information is not provided. If, after reasonable effort, the Fund is unable to verify your identity or that of any
other person(s) authorized to act on your behalf, or believes it has identified potentially suspicious, fraudulent or criminal
activity, the Fund reserves the right to close your account and redeem your shares at the next calculated NAV without your
permission. Any applicable contingent deferred sales charge (CDSC) will be assessed upon redemption of your shares.
   The Fund has a strict policy designed to protect the privacy of your personal information. A copy of Federated Investors’
privacy policy notice was given to you at the time you opened your account. The Fund sends a copy of the privacy notice
to you annually. You may also obtain the privacy notice by calling the Fund, or through Federated Investors’ website.

Account and Share Information
ACCOU NT ACTIVITY
  You will receive periodic statements reporting all account activity, including systematic transactions and dividends paid by
the Fund.
DIVI DE N DS AN D CAPITAL GAI NS
   The Fund declares any dividends daily and pays them monthly to shareholders.
   From time to time, the Fund may realize capital gains or losses. If capital gains or losses were to occur, they could result in
an increase or decrease in dividends. The Fund pays any capital gains at least annually, and may make such special
distributions of dividends and capital gains as may be necessary to meet applicable regulatory requirements. Your dividends
and capital gains distributions will be automatically reinvested in additional Shares without a sales charge, unless you elect
cash payments. Dividends may also be reinvested without sales charges in shares of any class of any other Federated fund of
which you are already a shareholder.
   Important information regarding the Fund’s distributions, including the percentage of the Fund’s distributions that are
attributable to capital gains during the calendar year (if any), is available via the link to the Fund and share class name at
www.FederatedInvestors.com/FundInformation.


                                                                18
                       Case 18-12808            Doc 6-1       Filed 12/13/18          Page 24 of 29
SMALL DISTR I B UTIONS AN D U NCASH E D CH ECKS
   Generally, dividend and/or capital gain distributions payable by check in an amount of less than $25 will be automatically
reinvested in additional shares. This policy does not apply if you have elected to receive cash distributions that are directly
deposited into your bank account via wire or ACH.
   Additionally, if one or more dividend or capital gain distribution checks are returned as “undeliverable,” or remain
uncashed for 180 days, all subsequent dividend and capital gain distributions will be reinvested in additional shares. No
interest will accrue on amounts represented by uncashed distribution checks. For questions on whether reinvestment applies
to your distributions, please contact a Client Service Representative at 1-800-341-7400.
   Certain states, including the state of Texas, have laws that allow shareholders to designate a representative to receive
abandoned or unclaimed property (“escheatment”) notifications by completing and submitting a designation form that
generally can be found on the official state website. If a shareholder resides in an applicable state, and elects to designate a
representative to receive escheatment notifications, escheatment notices generally will be delivered as required by such state
laws, including, as applicable, to both the shareholder and the designated representative. A completed designation form may
be mailed to the Fund (if Shares are held directly with the Fund) or to the shareholder’s financial intermediary (if Shares are
not held directly with the Fund). Shareholders should refer to relevant state law for the shareholder’s specific rights and
responsibilities under his or her state’s escheatment law(s), which can generally be found on a state’s official website.
ACCOU NTS WITH LOW BALANCES
  Federated reserves the right to close accounts if redemptions or exchanges cause the account balance to fall below:
Ⅲ $500,000 for new Fund shareholders effective July 1, 2018;
Ⅲ $25,000 for existing Fund shareholders who purchased Fund Shares prior to July 1, 2018;
  Before an account is closed, you will be notified and allowed at least 30 days to purchase additional Shares to meet
the minimum.
TAX I N FOR MATION
   The Fund sends an IRS Form 1099 and an annual statement of your account activity to assist you in completing your
federal, state and local tax returns. Fund distributions of dividends and capital gains are taxable to you whether paid in cash
or reinvested in the Fund. Dividends are taxable at different rates depending on the source of dividend income. Distributions
of net short-term capital gains are taxable to you as ordinary income. Distributions of net long-term capital gains are taxable
to you as long-term capital gains regardless of how long you have owned your Shares.
   Fund distributions are expected to be primarily dividends. Redemptions and exchanges are taxable sales. Please consult
your tax adviser regarding your federal, state and local tax liability.
FR EQU E NT TRADI NG POLICI ES
    Given the short-term nature of the Fund’s investments and its use of the amortized cost method for calculating the NAV
of Fund Shares, the Fund does not anticipate that in the normal case frequent or short-term trading into and out of the
Fund will have significant adverse consequences for the Fund and its shareholders. For this reason and because the Fund is
intended to be used as a liquid short-term investment, the Fund’s Board has not adopted policies or procedures to monitor
or discourage frequent or short-term trading of the Fund’s Shares. Regardless of their frequency or short-term nature,
purchases and redemptions of Fund Shares can have adverse effects on the management of the Fund’s portfolio and
its performance.
    Other funds in the Federated family of funds may impose monitoring policies. Under normal market conditions, such
monitoring policies are designed to protect the funds being monitored and their shareholders, and the operation of such
policies and shareholder investments under such monitoring are not expected to have a materially adverse impact on the
Federated funds or their shareholders. If you plan to exchange your Fund Shares for shares of another Federated fund, please
read the prospectus of that other Federated fund for more information.
PORTFOLIO HOLDI NGS I N FOR MATION
   Information concerning the Fund’s portfolio holdings is available via the link to the Fund and share class name at
www.FederatedInvestors.com/FundInformation. Such information is posted on the website five business days after both
mid-month and month-end then remains posted on the website for six months thereafter. Summary portfolio composition
information as of the close of each month is posted on the website 15 days (or the next business day) after month-end and
remains until replaced by the information for the succeeding month. The summary portfolio composition information may
include effective average portfolio maturity and percentage breakdowns of the portfolio by credit quality tier, effective
maturity range and type of security. The Fund’s WAM and WAL, Shadow NAV (market-based value of the Fund’s
portfolio), Daily and Weekly Liquid Assets and Daily Flows are posted every business day and remain posted on the website
for six months thereafter.


                                                               19
                       Case 18-12808           Doc 6-1        Filed 12/13/18         Page 25 of 29
   You may also access portfolio information as of the end of the Fund’s fiscal quarters via the link to the Fund and share
class name at www.FederatedInvestors.com/FundInformation. The Fund’s Annual and Semi-Annual Shareholder Reports
contain complete listings of the Fund’s portfolio holdings as of the end of the Fund’s second and fourth fiscal quarters. The
Fund’s Form N-Q filings contain complete listings of the Fund’s portfolio holdings as of the end of the Fund’s first and
third fiscal quarters. Fiscal quarter information is made available on the website within 70 days after the end of the fiscal
quarter. This information is also available in reports filed with the SEC at the SEC’s website at www.sec.gov.
   In addition, from time to time (for example, during periods of unusual market conditions), additional information
regarding the Fund’s portfolio holdings and/or composition may be posted to Federated’s website. If and when such
information is posted, its availability will be noted on, and the information will be accessible from, the home page of
the website.

Who Manages the Fund?
   The Board governs the Fund. The Board selects and oversees the Adviser, Federated Investment Management Company.
The Adviser manages the Fund’s assets, including buying and selling portfolio securities. Federated Advisory Services
Company (FASC), an affiliate of the Adviser, provides certain support services to the Adviser. The fee for these services is
paid by the Adviser and not by the Fund.
   The address of the Adviser and FASC is Federated Investors Tower, 1001 Liberty Avenue, Pittsburgh, PA 15222-3779.
   The Adviser and other subsidiaries of Federated advise approximately 108 equity, fixed-income and money market
mutual funds as well as a variety of other pooled investment vehicles, private investment companies and customized
separately managed accounts (including non-U.S./offshore funds) which totaled approximately $397.6 billion in assets as of
December 31, 2017. Federated was established in 1955 and is one of the largest investment managers in the United States
with approximately 1,400 employees. Federated provides investment products to approximately 8,500 investment
professionals and institutions.
   The Adviser advises approximately 76 fixed-income and money market mutual funds (including sub-advised funds) and
private investment companies, which totaled approximately $237.0 billion in assets as of December 31, 2017.

ADVISORY FE ES
   The Fund’s investment advisory contract provides for payment to the Adviser of an annual investment advisory fee of
0.20% of the Fund’s average daily net assets. The Adviser may voluntarily waive a portion of its fee or reimburse the Fund
for certain operating expenses. The Adviser and its affiliates have also agreed to certain “Fee Limits” as described in the
footnote to the “Risk/Return Summary: Fee and Expenses” table found in the “Fund Summary” section of
the Prospectus.
   A discussion of the Board’s review of the Fund’s investment advisory contract is available in the Fund’s annual and
semi-annual shareholder reports for the periods ended April 30 and October 31, respectively.

Financial Information
FI NANCIAL H IG H LIG HTS
  The Financial Highlights will help you understand the Fund’s financial performance for its past five fiscal years. Some of
the information is presented on a per Share basis. Total returns represent the rate an investor would have earned (or lost) on
an investment in the Fund, assuming reinvestment of any dividends and capital gains.
  This information has been audited by Ernst &Young LLP, an independent registered public accounting firm, whose
report, along with the Fund’s audited financial statements, is included in the Annual Report.




                                                              20
                               Case 18-12808                 Doc 6-1            Filed 12/13/18                Page 26 of 29
Financial Highlights – Institutional Shares
(For a Share Outstanding Throughout Each Period)
Year Ended April 30                                                                  2018              2017               2016             2015                2014
Net Asset Value, Beginning of Period                                                  $1.00              $1.00              $1.00           $1.00               $1.00
Income From Investment Operations:
Net investment income                                                                  0.010              0.003              0.0001             —                   —
Net realized gain (loss)                                                               0.0001             0.0001             0.0001          0.0001              0.0001
   TOTAL FROM INVESTMENT OPERATIONS                                                    0.010              0.003              0.0001          0.0001              0.0001
Less Distributions:
Distributions from net investment income                                              (0.010)            (0.003)            (0.000)1            —                   —
                                                                                                1                  1
Distributions from net realized gain                                                  (0.000)            (0.000)            (0.000)1        (0.000)1            (0.000)1
   TOTAL DISTRIBUTIONS                                                                (0.010)            (0.003)            (0.000)1        (0.000)1            (0.000)1
Net Asset Value, End of Period                                                        $1.00              $1.00              $1.00           $1.00               $1.00
               2                                                                                                                                       3
Total Return                                                                            0.99%              0.27%              0.05%           0.00%               0.00%3


Ratios to Average Net Assets:
Net expenses                                                                            0.20%4             0.21%              0.14%           0.05%4              0.07%4
Net investment income                                                                   0.98%              0.26%              0.05%           0.00%               0.00%
                               5
Expense waiver/reimbursement                                                            0.09%              0.08%              0.15%           0.27%               0.41%
Supplemental Data:
Net assets, end of period (000 omitted)                                          $12,855,873        $12,974,672        $13,074,747     $11,948,365         $13,854,806

1 Represents less than $0.001.
2 Based on net asset value.
3 Represents less than 0.01%.
4 The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios are 0.20%, 0.05%, and 0.07% for the years ended
  April 30, 2018, 2015, and 2014, respectively, after taking into account these expense reductions.
5 This expense decrease is reflected in both the net expense and net investment income ratios shown above.

Further information about the Fund’s performance is contained in the Fund’s Annual Report, dated April 30, 2018, which can be obtained free
of charge.




                                                                                21
                               Case 18-12808                 Doc 6-1            Filed 12/13/18                 Page 27 of 29
Financial Highlights – Service Shares
(For a Share Outstanding Throughout Each Period)
Year Ended April 30                                                                       2018            2017            2016              2015               2014
Net Asset Value, Beginning of Period                                                      $1.00            $1.00          $1.00              $1.00              $1.00
Income From Investment Operations:
Net investment income                                                                      0.007             0.001            —                  —                  —
Net realized gain (loss)                                                                   0.0001            0.0001        0.0001            0.0001             0.0001
   TOTAL FROM INVESTMENT OPERATIONS                                                        0.007             0.001         0.0001            0.0001             0.0001
Less Distributions:
Distributions from net investment income                                                  (0.007)          (0.001)            —                  —                  —
Distributions from net realized gain                                                      (0.000)1         (0.000)1       (0.000)1           (0.000)1           (0.000)1
   TOTAL DISTRIBUTIONS                                                                    (0.007)          (0.001)        (0.000)1           (0.000)1           (0.000)1
Net Asset Value, End of Period                                                            $1.00            $1.00          $1.00              $1.00              $1.00
               2                                                                                                                     3                  3
Total Return                                                                                0.74%             0.06%         0.00%              0.00%              0.00%3


Ratios to Average Net Assets:
Net expenses                                                                                0.45%4            0.41%         0.17%              0.05%4             0.07%4
Net investment income                                                                       0.74%             0.05%         0.00%              0.00%              0.00%
                               5
Expense waiver/reimbursement                                                                0.09%             0.13%         0.37%              0.52%              0.67%
Supplemental Data:
Net assets, end of period
(000 omitted)                                                                         $2,231,093      $2,158,817      $3,182,002         $5,020,334         $5,342,450

1 Represents less than $0.001.
2 Based on net asset value.
3 Represents less than 0.01%.
4 The net expense ratio is calculated without reduction for expense offset arrangements. The net expense ratios are 0.45%, 0.05%, and 0.07% for the years ended
  April 30, 2018, 2015, and 2014, respectively, after taking into account these expense reductions.
5 This expense decrease is reflected in both the net expense and net investment income ratios shown above.

Further information about the Fund’s performance is contained in the Fund’s Annual Report, dated April 30, 2018, which can be obtained free
of charge.




                                                                                22
                       Case 18-12808            Doc 6-1         Filed 12/13/18         Page 28 of 29
Appendix A: Hypothetical Investment and Expense Information
   The following chart provides additional hypothetical information about the effect of the Fund’s expenses, including
investment advisory fees and other Fund costs, on the Fund’s assumed returns over a 10-year period. The chart shows the
estimated expenses that would be incurred in respect of a hypothetical investment of $10,000, assuming a 5% return each
year, and no redemption of Shares. The chart also assumes that the Fund’s annual expense ratio stays the same throughout
the 10-year period and that all dividends and distributions are reinvested. The annual expense ratio used in the chart is the
same as stated in the “Fees and Expenses” table of this Prospectus (and thus may not reflect any fee waiver or expense
reimbursement currently in effect). The maximum amount of any sales charge that might be imposed on the purchase of
Shares (and deducted from the hypothetical initial investment of $10,000; the “Front-End Sales Charge”) is reflected in the
“Hypothetical Expenses” column. The hypothetical investment information does not reflect the effect of charges (if any)
normally applicable to redemptions of Shares (e.g., deferred sales charges, redemption fees). Mutual fund returns, as well as fees
and expenses, may fluctuate over time, and your actual investment returns and total expenses may be higher or lower than
those shown below.
FEDERATED U.S. TREASURY CASH RESERVES - IS CLASS
ANNUAL EXPENSE RATIO: 0.29%
MAXIMUM FRONT-END SALES CHARGE: NONE

                                                        Hypothetical    Hypothetical    Investment                     Hypothetical
                                                          Beginning     Performance        After       Hypothetical       Ending
Year                                                     Investment       Earnings        Returns       Expenses        Investment
1                                                        $10,000.00        $500.00       $10,500.00        $29.68        $10,471.00
2                                                        $10,471.00        $523.55       $10,994.55        $31.08        $10,964.18
3                                                        $10,964.18        $548.21       $11,512.39        $32.54        $11,480.59
4                                                        $11,480.59        $574.03       $12,054.62        $34.08        $12,021.33
5                                                        $12,021.33        $601.07       $12,622.40        $35.68        $12,587.53
6                                                        $12,587.53        $629.38       $13,216.91        $37.36        $13,180.40
7                                                        $13,180.40        $659.02       $13,839.42        $39.12        $13,801.20
8                                                        $13,801.20        $690.06       $14,491.26        $40.97        $14,451.24
9                                                        $14,451.24        $722.56       $15,173.80        $42.90        $15,131.89
10                                                       $15,131.89        $756.59       $15,888.48        $44.92        $15,844.60
Cumulative                                                                $6,204.47                       $368.33


FEDERATED U.S. TREASURY CASH RESERVES - SS CLASS
ANNUAL EXPENSE RATIO: 0.54%
MAXIMUM FRONT-END SALES CHARGE: NONE

                                                        Hypothetical    Hypothetical    Investment                     Hypothetical
                                                          Beginning     Performance        After       Hypothetical       Ending
Year                                                     Investment       Earnings        Returns       Expenses        Investment
1                                                        $10,000.00        $500.00       $10,500.00        $55.20        $10,446.00
2                                                        $10,446.00        $522.30       $10,968.30        $57.67        $10,911.89
3                                                        $10,911.89        $545.59       $11,457.48        $60.24        $11,398.56
4                                                        $11,398.56        $569.93       $11,968.49        $62.92        $11,906.94
5                                                        $11,906.94        $595.35       $12,502.29        $65.73        $12,437.99
6                                                        $12,437.99        $621.90       $13,059.89        $68.66        $12,992.72
7                                                        $12,992.72        $649.64       $13,642.36        $71.73        $13,572.20
8                                                        $13,572.20        $678.61       $14,250.81        $74.92        $14,177.52
9                                                        $14,177.52        $708.88       $14,886.40        $78.27        $14,809.84
10                                                       $14,809.84        $740.49       $15,550.33        $81.76        $15,470.36
Cumulative                                                                $6,132.69                       $677.10




                                                                23
                           Case 18-12808               Doc 6-1     Filed 12/13/18    Page 29 of 29
An SAI dated June 30, 2018, is incorporated by reference into this Prospectus. Additional information about the Fund and
its investments is contained in the Fund’s SAI and Annual and Semi-Annual Reports to shareholders as they become
available. The SAI contains a description of the Fund’s policies and procedures with respect to the disclosure of its portfolio
securities. To obtain the SAI, Annual Report, Semi-Annual Report and other information without charge, and to make
inquiries, call your financial intermediary or the Fund at 1-800-341-7400.

These documents, as well as additional information about the Fund (including portfolio holdings, performance and
distributions), are also available on Federated’s website at FederatedInvestors.com.

You can obtain information about the Fund (including the SAI) by writing to or visiting the SEC’s Public Reference
Room in Washington, DC. You may also access Fund information from the EDGAR Database on the SEC’s website at
www.sec.gov. You can purchase copies of this information by contacting the SEC by email at publicinfo@sec.gov or by
writing to the SEC’s Public Reference Section, Washington, DC 20549. Call 1-202-551-8090 for information on the
Public Reference Room’s operations and copying fees.




   ederated
Federated U.S. Treasury Cash Reserves
Federated Investors Funds
4000 Ericsson Drive
Warrendale, PA 15086-7561
Contact us at FederatedInvestors.com
or call 1-800-341-7400.
Federated Securities Corp., Distributor
Investment Company Act File No. 811-5950
CUSIP 60934N682
CUSIP 60934N674
46108 (6/18)
Federated is a registered trademark of Federated Investors, Inc.
2018 ©Federated Investors, Inc.
